      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


DARREN LEE POWELL,

                      Plaintiff,

vs.                                        Case No. 20-3074-SAC


JACK LAURIE, et al.,

                      Defendants.


                               O R D E R

      Plaintiff, pro se, has filed this damages action alleging

claims arising from his incarceration at the Atchison County Jail.

He brings this case pursuant to 42 U.S.C. § 1983 against five

individuals who have responsibility for the jail, including the

Sheriff of Atchison County.     This case is before the court for the

purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

                                    1
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 2 of 21




litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).



                                    2
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 3 of 21




     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.      “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.              “Where a

complaint   pleads   facts    that   are   ‘merely   consistent      with’   a

defendant's   liability,     it   ‘stops   short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                Id.

(quoting Twombly, 550 U.S. at 557).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.               Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Count One

     In Count One of the complaint, plaintiff alleges that the

Atchison County Jail is not in conformance with fire codes.

                                     3
       Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 4 of 21




Specifically, he asserts that fire plans should be posted for the

inmates’ information.       Plaintiff claims this violates his rights

under the First, Fifth, Sixth, Eighth and Fourteenth Amendments.1

The court is not aware of how a fire code violation implicates the

First, Fifth, or Sixth Amendment and plaintiff does not make

allegations      demonstrating     a     possible     violation       of   those

provisions.

       The   court   recognizes   that     the   Eighth   Amendment    protects

inmates from conditions of confinement which deprive a prisoner of

“the minimal civilized measure of life’s necessities,” such as

food, clothing, shelter, sanitation, medical care, or personal

safety.      Farmer v. Brennan, 511 U.S. 825, 832 (1994).             The court

further recognizes that if plaintiff is a pretrial detainee, then

the protections of the Eighth Amendment are applied through the

Fourteenth Amendment.      Ledbetter v. City of Topeka, 318 F.3d 1183,

1188 (10th Cir. 2003).     Courts have not considered compliance with

fire or safety codes to be a constitutional requirement.                    See

Johnson v. Tex. Bd. of Crim. Justice, 281 Fed.Appx. 319, 322 (5th

Cir. 2008)(“the Eighth Amendment does not require that prisons

meet fire and electrical codes”); French v. Owens, 777 F.2d 1250,

1257      (7th   Cir.    1985)(the         Eighth   Amendment     does       not



1 In most of the counts in the complaint, plaintiff alleges a violation of the
First, Fifth, Sixth, Eighth, and Fourteenth Amendments. As to each count, the
court will address what appears to be the most pertinent Amendment or
Amendments.

                                       4
       Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 5 of 21




constitutionalize the Indiana Fire Code nor require compliance

with numerous OSHA regulations); McMinn v. Dodson, 2012 WL 4050308

*2 (D.Colo. 9/14/2012)(noncompliance with OSHA does not state an

Eighth Amendment violation); Gillespie v. Wall, 2011 WL 3319990 *4

(D.R.I. 8/1/2011)(conclusory allegations of fire code violations

fail to state a claim).         While the court in no way wishes to

discourage compliance with fire and safety codes, plaintiff has

not alleged facts plausibly describing a denial of the “minimal

civilized measure of life’s necessities.”            Therefore, the court

finds that Count One fails to state a claim under § 1983.

III. Count Two

      In Count Two, plaintiff alleges that his access to the courts

has been denied because he has been denied “legal copies” by jail

officers.    “Photocopy access is not an independent constitutional

right, but exists only where necessary to the prisoner’s right to

seek legal redress.”      Muhammad v. Collins, 241 Fed.Appx. 498, 499

(10th Cir. 2007).    Plaintiff makes conclusory allegations but does

not state facts showing that his access to the court has been

unduly hampered by a denial of photocopies within two years of his

filing this case.2        Therefore, Count Two does not describe a

plausible constitutional violation.           See Holt v. Werholtz, 185

Fed.Appx. 737, 739-40 (10th Cir. 2006)(denial of a somewhat similar



2 There is a two-year statute of limitations for § 1983 claims.   Baker v.
Board of Regents, 991 F.2d 628, 630 (10th Cir. 1993).

                                      5
        Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 6 of 21




claim    regarding   restrictions    on   photocopying   because   of    debt

prisoner owed for making legal copies).

IV. Count Three

        In Count Three plaintiff alleges that he has been denied

access to the courts because of inadequate access to library

materials.     Plaintiff is entitled to access to the courts.            See

Bounds v. Smith, 430 U.S. 817, 821 (1977).           This right, however,

does not lead to a right of access to a law library absent a

showing that the lack of such access to a library or other

resources injured plaintiff’s efforts to pursue a legal claim.

Lewis v. Casey, 518 U.S. 343, 351 (1996); Cleveland v. Harvanek,

607 Fed.Appx. 770, 773 n.3 (10th Cir. 2015).          Plaintiff states in

Count Three that he filed two § 1983 claims (Case No. 16-3251 and

Case No. 17-3031) which were dismissed:

        because I didn’t have knowledge, experience to correctly
        file or object to motions filed against me, nor anyone
        to assist me finally out of frustration I gave up. It
        was impossible to look up fed rules or case law because
        of no law library nor would staff assist with providing
        case law or court rules.

Doc. No. 1, p. 8.     Case No. 16-3251 was dismissed on September 20,

2017, more than two years before this lawsuit was filed.           Case No.

17-3031 raised the same access to courts claim he raises now.            The

court rejected the claim because plaintiff’s allegations failed to

“’demonstrate the alleged shortcomings of the legal assistance

provided by the jail hindered his efforts to pursue a legal


                                      6
        Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 7 of 21




claim.’”    Doc. No. 17, p. 2 (quoting Lewis, 518 U.S. at 351).          This

problem remains.       Plaintiff alleges that he was frustrated and

gave up.    He does not allege facts plausibly showing that he would

have prevailed upon a legal claim if not for inadequate legal

resources.

V. Count Four

        Here, plaintiff claims “hazardous conditions” in the form of

rust, black mold, inadequate cleaning supplies, and a damaged

staircase which offers access to materials which could be used as

a weapon or to make holes in cell walls.         Plaintiff also complains

that “the pods” are not properly disinfected and that cell door

locks can be “easily popped.”

        Plaintiff’s general allegations do not plausibly describe

conditions of confinement which deprive a prisoner of “the minimal

civilized measure of life’s necessities,” such as food, clothing,

shelter, sanitation, medical care, or personal safety.             There is

no indication of harm from these conditions, other than damage to

the cell walls and fear caused to some inmates.            The court finds

that plaintiff has failed to state a claim for relief in Count

Four.

VI. Count Five

        In Count Five plaintiff alleges that Atchison County Jail

inmates are not tested for tuberculosis. Plaintiff does not allege

that he has contracted tuberculosis because of defendants’ failure

                                      7
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 8 of 21




to test or that he has suffered any other injury.                      Because

plaintiff has not alleged an actual injury, he has not stated a

claim for compensatory damages relief.              See White v. Holmes, 21

F.3d 277, 281 (8th Cir. 1994)(some actual injury is required to

state an Eighth Amendment violation); Burnett v. Bishop, 2017 WL

430517 *9 (D.Md. 1/31/2017)(failure to conduct annual tuberculin

tests does not state a claim absent injury); Matthews v. White,

2013 WL 1890737 *5 (S.D.Ala. 4/9/2013)(Eighth Amendment claim

dismissed in part because plaintiff did not develop an active case

of TB); see also Carter v. Strain, 2009 WL 3231826 *4 (E.D.La.

10/1/2009)(routine testing of incoming inmates for infectious

diseases is not constitutionally required); High v. Doria, 1997 WL

733925 *2 (N.D.Ill. 11/14/1997)(same).

VII. Count Six

     Count Six alleges that that the jail bills inmates for various

kinds of medical services without allowing an inmate an opportunity

to contest the charges.        Plaintiff does not describe specifically

how he has been injured because of this practice.                He does not

allege a physical injury or some other type of harm.

     Courts have upheld the practice of charging inmates for

medical   services   against      Eighth    Amendment     and   due    process

challenges.      Harper   v.    Tritt,    726     Fed.Appx.   101,   (3rd   Cir.

2018)(“nothing    unconstitutional        about    a   prison   program     that

requires an inmate to pay for a small portion of his medical care

                                      8
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 9 of 21




so long as the provision of needed medical care is not conditioned

on an inmate’s ability . . . to pay”);              Tijerina v. Patterson, 507

Fed.Appx. 807, 810 (10th Cir. 2013) (“Although a state must provide

inmates with basic medical care, ... we are not aware of any

authority suggesting such care must be provided free of charge

with respect to prisoners who have the ability to pay.”); Cannon

v. Mason, 340 Fed.Appx. 495, 499 (10th Cir. 2009)(“The fact the

prison’s policy requires inmates with adequate resources to pay a

small cost for their health care is not unconstitutional.”); Bailey

v. Carter, 2001 WL 845446 *2 (6th Cir. 2001)(requiring an inmate

to make a three dollar co-pay for medical treatment does not

violate     the   Eighth    or    Fourteenth        amendments);      Roberson    v.

Bradshaw, 198 F.3d 645, 647 (8th Cir. 1999) (policy requiring

inmates to pay for their medications if they can afford to do so

did not violate constitution); Reynolds v. Wagner, 128 F.3d 166,

173–174 (3rd Cir. 1997)(deliberate indifference standard does not

guarantee     prisoners     right     to       be   entirely   free    from      cost

considerations that figure in medical-care decisions made by most

non-prisoners in society); Andy Li v. Contra Costa Cty., 2017 WL

4861487     *14   (N.D.    Cal.     10/24/17)(“It       does   not     offend    the

Constitution for prison and jail officials to require inmates to

pay for some of the costs of their medical care, so long as indigent

inmates are not denied medical care due to their indigence.”);

Holmes v. Howard, 2007 WL 505360 *6 (W.D.Ark. Feb.14, 2007)

                                           9
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 10 of 21




(“Inmates may be constitutionally required to pay for their own

medical expenses, if they can afford to do so.”).

     On the basis of this authority, the court finds that plaintiff

has failed to state a claim for relief in Count Six.

VIII. Count Seven

     In Count Seven plaintiff generally claims that incoming and

outgoing mail “is subject” to being censored and seized without

any notice and right to contest the seizure.         Plaintiff does not

specify how, when or how much of his mail has been seized or

censored, or who acted to seize or censor his mail. His conclusory

allegations do not describe a specific injury or give fair notice

to defendants of his claim.

IX. Count Eight

     In Count Eight plaintiff alleges that he entered the jail on

June 5, 2019 and that prior to that date he was in ICU because of

diabetes complications.      His A1C number was very high when he

entered the jail.    According to plaintiff, certain tests should

have been conducted were not done.       These tests include:      an eye

examination; a cardiac exam; a peripheral pulse exam; a lipid

profile; a microalbumin screen; a urine ketones exam; and a

creatine test.    Plaintiff states that a foot and neurologic exam

was done and a A1C test and glucose test were done.                    Other

allegations in the complaint indicate that plaintiff’s blood sugar



                                   10
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 11 of 21




levels have been regularly tested.         Plaintiff states that the

damage to his body is unknown and cannot be treated.

     Plaintiff has not alleged damage from defendants’ actions nor

does plaintiff allege which individual defendants are responsible

for the failure to perform the tests.        For these reasons he has

not stated a claim for relief in Count Eight or given fair notice

to defendants of his claim.

X. Count Nine

     Plaintiff alleges that his constitutional rights have been

violated because he has been limited to eating a “diabetic diet,”

which offers fruit instead of the regular dessert.             Plaintiff

claims that the diabetic tray has caused his blood sugar levels to

be worse than the regular vegetarian diet, which is what he would

prefer.   Plaintiff does not allege that the diabetic diet is

substantially unhealthy or unsafe or that he has suffered a

significant injury because of that diet.      Therefore, he has failed

to state a claim for a violation of the Eighth and Fourteenth

Amendments.     Plaintiff also suggests that the diabetic diet is

being forced on him as an act of retaliation for previous lawsuits.

This alleged retaliatory conduct, however, is not sufficiently

stringent to constitute an actionable retaliatory event.         See Gray

v. Geo Group, Inc., 727 Fed.Appx. 940, (10th Cir. 2018)(first

amendment retaliation claim requires proof of an injury that would



                                   11
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 12 of 21




chill a person of ordinary firmness from continuing to engage in

that activity).

XI. Count Ten

      Plaintiff’s Count Ten is labelled “Excessive Force.”              This

count appears to be focused against defendant Will Ebhart, a jail

officer.      Plaintiff   alleges   that   he   was   upset   because     of

difficulties he had receiving a fax sent to him at the jail from

a hospital.     Defendant Ebhart put his hands on plaintiff and

plaintiff “naturally drew my fist back, became angry and said don’t

f---ing touch me.”    Doc. No. 1, p. 17. Ebhart then pulled a taser

“pushing me to my cell.      Naturally I’m mad and cussing at him.”

Id.   Plaintiff alleges that other inmates were upset with how the

situation was being handled. At least one inmate flooded his cell.

Defendant Ebhart, who had left the area, returned to plaintiff’s

cell ten minutes later because inmates were being rowdy. He cuffed

plaintiff and escorted plaintiff from his cell.            Ebhart held a

taser against plaintiff but did not activate the taser.         Plaintiff

alleges that Ebhart roughly walked plaintiff and pushed him as

they approached a puddle of water on the floor causing plaintiff

to slip and fall down a few stairs.          Plaintiff further alleges

that he had a seizure and lost consciousness.         He states that when

he awakened afterwards his arm was really sore and red with




                                    12
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 13 of 21




abrasions.3    Plaintiff states that Ebhart should not have escorted

plaintiff through water from a flooded cell when he could have

taken plaintiff over a shorter and drier route.

      Although it is not clear from his complaint, the court shall

assume that plaintiff is a pretrial detainee and only consider

whether he has stated a plausible claim of excessive force as

determined by an objective standard.         See Kingsley v. Hendrickson,

576 U.S. 389, 135 S.Ct. 2466 (2015).          The standard’s application

was discussed by the Court as follows:

      A court (judge or jury) cannot apply this standard
      mechanically. See [County of Sacramento v. Lewis, 523
      U.S. 833, 850, 118 S.Ct. 1708 (1998)]. Rather, objective
      reasonableness turns on the “facts and circumstances of
      each particular case.” Graham v. Connor, 490 U.S. 386,
      396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). A court
      must make this determination from the perspective of a
      reasonable officer on the scene, including what the
      officer knew at the time, not with the 20/20 vision of
      hindsight. See ibid. A court must also account for the
      “legitimate interests that stem from [the government's]
      need to manage the facility in which the individual is
      detained,” appropriately deferring to “policies and
      practices that in th[e] judgment” of jail officials “are
      needed to preserve internal order and discipline and to
      maintain institutional security.” Bell v. Wolfish, 441
      U.S. 520, 540, 547, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979).

      Considerations such as the following may bear on the
      reasonableness or unreasonableness of the force used:
      the relationship between the need for the use of force
      and the amount of force used; the extent of the
      plaintiff's injury; any effort made by the officer to
      temper or to limit the amount of force; the severity of
      the security problem at issue; the threat reasonably
      perceived by the officer; and whether the plaintiff was
      actively resisting. See, e.g., Graham, supra, at 396,

3 Plaintiff has submitted a somewhat fuzzy photograph showing an abrasion on
his arm. Doc. No. 1-1, p. 19.

                                     13
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 14 of 21




     109 S.Ct. 1865. We do not consider this list to be
     exclusive. We mention these factors only to illustrate
     the types of objective circumstances potentially
     relevant to a determination of excessive force.

135 S.Ct. at 2473.

     Here, the decision to walk through some water on the floor

does not involve excessive force and is a matter of negligence,

not a matter of constitutional dimension.       Id. at 2472.    Plaintiff

describes a somewhat tense jail situation in which a push from a

jail officer escorting a handcuffed inmate caused the inmate to

slip on a watery surface and fall down a few steps causing an

abrasion and soreness to the inmate’s arm.       Applying an objective

standard to plaintiff’s allegations, the court does not believe

this plausibly describes the use of excessive force.          See Routt v.

Howard, 764 Fed.Appx. 762, 766-67 (10th Cir.) cert. denied, 140

S.Ct. 191 (2019)(finding no excessive force in twisting arm behind

inmate’s back and pushing awkwardly down hallway and finding

qualified immunity against claim of excessive force when inmate

was slung into a cell, injuring him); Hanson v. Madison County

Detention Center, 736 Fed.Appx. 521, 531-32 (6th Cir. 2018)(split

second shove of arrestee against a wall was not excessive);

Silverman   v.     Lane,    2019     WL    4040111     *3-4     (N.D.Cal.

8/27/2019)(forearm/hand grabbed with force and pushed and tugged

by surprise through tray slot causing numbness in two fingers and

internal tightness – not excessive); see also, Marshall v. Milyard,


                                   14
       Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 15 of 21




415 Fed.Appx. 850, 853 (10th Cir. 2011)(digging fingernails into

wrist of inmate is not excessive, citing cases from four circuits

and the District of Kansas); DeWalt v. Carter, 224 F.3d 607, 619-

20 (7th Cir. 2000)(shove into door frame causing bruised back is

not excessive).

XII. Lockdown - equal protection

       Plaintiff alleges that he was placed on lockdown for ten days

after the incident involving defendant Ebhart although five other

named inmates were not punished as severely or at all when they

were involved in similar alleged misconduct.               Plaintiff claims

this   violates   his   rights   under     the   Equal   Protection     Clause.

Plaintiff does not allege class-based discrimination.                 So, this

appears to be a “class-of-one” equal protection claim.

       The Supreme Court has acknowledged that “[r]unning a prison

is an inordinately difficult undertaking” which “requires the

expertise of correctional officials, who must have substantial

discretion to devise reasonable solutions to the problems they

face.” Kingsley, 576 U.S. 389, 135 S.Ct. 2466, 2474 (2015)(quoting

Turner v. Safley, 482 U.S. 78, 84-85 (1987) and Florence v. Board

of Chosen Freeholders of County of Burlington, 566 U.S. 318, 326

(2012)).    “Officers facing disturbances ‘are often forced to make

split-second    judgments    -   -   in    circumstances   that   are   tense,

uncertain, and rapidly evolving.’”          Id., quoting Graham v. Connor,

490 U.S. 386, 397 (1989)); see also, Overton v. Bazzetta, 539 U.S.

                                      15
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 16 of 21




126, 132 (2003)( “We must accord substantial deference to the

professional   judgment   of   prison   administrators,     who   bear   a

significant responsibility for defining the legitimate goals of a

corrections system and for determining the most appropriate means

to accomplish them.”).

     The court is also mindful of the dangers of taking a broad

approach to “class-of-one” equal protection claims.         As the Tenth

Circuit has stated:

     [T]he concept of a class-of-one equal protection claim
     could effectively provide a federal cause of action for
     review of almost every executive and administrative
     decision made by state actors. It is always possible
     for persons aggrieved by government action to allege,
     and almost always possible to produce evidence, that
     they were treated differently from others . . . It would
     become the task of federal courts and juries, then, to
     inquire into the grounds for differential treatment and
     to decide whether those grounds were sufficiently
     reasonable to satisfy equal protection review.      This
     would constitute the federal courts as general-purpose
     second-guessers of the reasonableness of broad areas of
     state and local decisionmaking:    a role that is both
     ill-suited to the federal courts and offensive to state
     and local autonomy in our federal system.

     To make matters worse, a certain degree of randomness
     and irrationality necessarily “abounds at the bottom
     rung of law enforcement,” Bell v. Duperrault, 367 F.3d
     703, 712 (7th Cir. 2004)(Posner, J., concurring), and in
     other areas of state and local decisionmaking, as well.

Jennings v. City of Stillwater, 383 F.3d 1199, 1210-11 (10th Cir.

2004).   These “concerns are magnified,” according to the Tenth

Circuit, because

     [t]he latitude afforded police officers, IRS agents,
     university administrators, zoning officials, and other

                                   16
        Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 17 of 21




        similar government actors necessarily results in a
        sizeable amount of random variation in outcome. If even
        innocuous inconsistencies gave rise to equal protection
        litigation, government action would be paralyzed.

Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1216-17 (10th

Cir. 2011).      This is a factor the court may consider in deciding

whether plaintiff has met his pleading burden in this case.               Id.

at 1218-19.

        The Tenth Circuit has held that a plaintiff in a “class-of-

one” claim must establish:         1) that he was treated differently

than others who were similarly situated in every material respect;

and 2) that the difference in treatment was without rational basis

and wholly unrelated to any legitimate state activity.                Id. at

1216.      “The allegations necessary to establish this level of

similarity will vary depending on the nature of the case, and

‘[t]he more variables involved in the government action at issue,

the more specifics the plaintiff will need to allege to allow for

meaningful      comparison     between     the   plaintiff’s     (negative)

experience and the (positive) experiences of others.’”            Rucker v.

Gilmore, 2015 WL 506210 *9 (D.Kan. 2/6/2015)(quoting Haik v. Salt

Lake City Corp., 567 Fed.Appx. 621, 632 (10th Cir. 2014)). “Because

‘it is exceedingly difficult to demonstrate that any difference in

treatment is not attributable to a quirk of the plaintiff or even

to the fallibility of administrators whose inconsistency is as

random as it is inevitable . . . courts have imposed exacting


                                      17
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 18 of 21




burdens on plaintiffs to demonstrate similarity in class-of-one

cases.’”     Shifrin v. Toll, 483 Fed.Appx. 446, 449 (10th Cir.

2012)(quoting Jicarilla Apache Nation v. Rio Arriba Cnty., 440

F.3d 1202, 1213 (10th Cir. 2006)).

     The court concludes that plaintiff has not alleged sufficient

specific    facts   to   describe   more   than    a   possible    claim   that

plaintiff    was    intentionally   treated       differently     from   others

similarly situated and without a rational basis for the difference

in treatment.       Even differences in the timing of disciplinary

infractions could rationally influence a difference in charges, as

well as different viewpoints of jail officers and different inmate

histories of good and bad conduct.           See Blair v. Raemisch, 804

Fed.Appx. 909, 920 (10th Cir. 2020)(affirming dismissal of claim

alleging differences in diet between allegedly similarly situated

inmates); Heard v. Chavez, 699 Fed.Appx. 788, 792 (10th Cir.

2017)(same result as to allegation of difference in access to a

book).

XIII. Criminal charges

     Finally, plaintiff asks that criminal charges be pressed

against defendant Ebhart for battery and that criminal charges be

issued for a violation of the HIPAA Act.               At least outside the

realm of a criminal contempt proceeding, the court is not empowered

to institute a criminal prosecution.          See Maine v. Taylor, 477

U.S. 131, 136 (1986)(“the United States and its attorneys have the

                                     18
      Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 19 of 21




sole power to prosecute criminal cases in federal courts”); U.S.

v. Davis, 285 F.3d 378, 383 (5th Cir. 2002)(court lacks power to

require United States Attorney to sign indictments).              That is the

job of the executive branch.         Therefore, plaintiff’s request for

criminal charges fails to state a claim.4

XIV. Motion to reconsider class certification and motion to appoint
counsel

      Plaintiff has filed a motion to reconsider certification of

this case as a class action and to appoint counsel.              Doc. No. 9.

      Regarding appointment of counsel the court should consider

“the merits of the prisoner’s claims, the nature and complexity of

the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.”            Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).               “It is not

enough ‘that having counsel appointed would have assisted [the

prisoner] in presenting his strongest possible case, [as] the same

could be said in any case.’”           Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2006)(quoting Rucks v. Boergermann, 57 F.3d 978,


4 Orders from the Tenth Circuit and this court have observed that there is a
consensus opinion that HIPAA does not create a private right of action. E.g.,
Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010); Wilson v. Saint
Francis Community Services, 2018 WL 4409440 *2 (D. Kan. 9/17/2018); Leiser v.
Moore, 2017 WL 4099469 *6 (D. Kan. 9/15/2017); Keltner v. Bartz, 2013 WL 761157
*4 (D. Kan. 2/27/2013); Howard v. Douglas County Jail, 2009 WL 1504733 *4 (D.
Kan. 5/28/2009). The Tenth Circuit has also noted that two circuit courts have
held that § 1983 may not be used to remedy a HIPAA violation. Thompson v. Larned
State Hospital, 597 Fed.Appx. 548, 550 (10th Cir. 2015)(citing Dodd v. Jones,
623 F.3d 563, 569 (8th Cir. 2010) and Seaton v. Mayberg, 610 F.3d 530, 533 (9th
Cir. 2010)). In other words, a governmental agency must enforce penalties for
HIPAA violations. Adams v. CCA, 2011 WL 2909877 *5 (D. Idaho 7/18/2011); Agee
v. U.S., 72 Fed.Cl. 284, 289-90 (Fed. Ct. Cl. 2006).

                                      19
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 20 of 21




979 (10th Cir. 1995)).     Here, the court understands that plaintiff

may face some obstacles in presenting the facts and law concerning

his case.   But, at this point in time, the court is not convinced

that appointment of counsel is warranted.         Considering all of the

circumstances, including the quality of plaintiff’s pleadings, the

nature and complexity of plaintiff’s claims, and that the merits

of the case are unclear at best, the court shall deny plaintiff’s

motion for appointment of counsel without prejudice to plaintiff

renewing his request at a later point in this litigation.

     The court shall deny plaintiff’s request for reconsideration

of class certification in light of the findings in this screening

order which indicate that the original complaint fails to state a

claim.

XV. Conclusion

     For the above-stated reasons, the court believes that the

complaint fails to state a claim.        The court shall direct that

plaintiff by July 17, 2020 show cause why plaintiff’s claims should

not be dismissed as explained in this order.         In the alternative,

plaintiff may file an amended complaint by July 17, 2020 which

corrects the deficiencies discussed herein.         An amended complaint

supersedes the original complaint and must contain all of the

claims   upon   which   plaintiff   wishes   to   proceed.   An   amended

complaint should not refer back to the original complaint.



                                    20
     Case 5:20-cv-03074-SAC Document 10 Filed 06/17/20 Page 21 of 21




     The court also denies without prejudice plaintiff’s motion

for reconsideration of class certification and for appointment of

counsel.   Doc. No. 9.

     IT IS SO ORDERED.

     Dated this 17th day of June, 2020, at Topeka, Kansas.



                         s/Sam A. Crow ____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   21
